Exhibit 10.9

2002 STOCK INCENTIVE PLAN OF

SECURE COMPUTING CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement, effective as of
                             (the “Grant Date”), is between Secure Computing
Corporation, a Delaware corporation (the “Company”), and you, an employee of the
Company or one of its Affiliates.

The Company wishes to award to you a number of Restricted Stock Units, with each
Restricted Stock Unit representing the right to receive one share of the
Company’s Common Stock, $0.01 par value per share (the “Common Stock”), subject
to certain restrictions as provided in this Agreement, in order to carry out the
purposes of the Company’s 2002 Stock Incentive Plan (the “Plan”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

1. Award of Restricted Stock Units.

The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock Units (the “Restricted Stock Units”) for that number of units
communicated separately to you by the Company or its agent through an electronic
notice and on-line award acceptance web page (the “Electronic Notice and On-Line
Award Acceptance”), on the terms and conditions set forth in this Agreement and
in accordance with the terms of the Plan.

2. Rights with Respect to the Restricted Stock Units.

The Restricted Stock Units granted pursuant to this Agreement do not and shall
not give you any of the rights and privileges of a stockholder of Common Stock.
Your rights with respect to the Restricted Stock Units shall remain forfeitable
at all times prior to the date or dates on which such rights become vested, and
the restrictions with respect to the Restricted Stock Units lapse, in accordance
with Section 3 or 4 hereof.

3. Vesting.

Subject to the terms and conditions of this Agreement, the Restricted Stock
Units shall vest, and the restrictions with respect to the Restricted Stock
Units shall lapse, on the date or dates and in the amount or amounts set forth
in the award notice provided to you, if you remain continuously employed by the
Company or an Affiliate of the Company until the respective vesting dates.

4. Early Vesting; Forfeiture.

If you cease to be employed by the Company or an Affiliate of the Company prior
to the vesting of the Restricted Stock Units pursuant to Section 3 hereof,
subject to the terms of any written employment agreement between you and the
Company and any written benefit plan adopted by the Company, your rights to all
of the unvested Restricted Stock Units shall be immediately and irrevocably
forfeited, except that:



--------------------------------------------------------------------------------

(i) if you retire on or after age 65 with five years of service with the Company
or an Affiliate of the Company (“Normal Retirement”) prior to the vesting of the
Restricted Stock Units pursuant to Section 3 hereof, you shall become
immediately and unconditionally vested in all Restricted Stock Units and the
restrictions with respect to all Restricted Stock Units shall lapse on the date
of your Normal Retirement; or

(ii) if you die prior to the vesting of the Restricted Stock Units pursuant to
Section 3 hereof, you shall become immediately and unconditionally vested in all
Restricted Stock Units and the restrictions with respect to all Restricted Stock
Units shall lapse on the date of your death. No transfer by will or the
applicable laws of descent and distribution of any Restricted Stock Units which
vest by reason of your death shall be effective to bind the Company unless the
Committee administering the Plan shall have been furnished with written notice
of such transfer and a copy of the will or such other evidence as the Committee
may deem necessary to establish the validity of the transfer.

5. Restriction on Transfer.

None of the Restricted Stock Units may be sold, assigned, transferred, pledged,
attached or otherwise encumbered, and no attempt to transfer the Restricted
Stock Units, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the transferee with any interest or right in or with respect to the
Restricted Stock Units.

6. Payment of Restricted Stock Units; Issuance of Common Stock.

No shares of Common Stock shall be issued to you prior to the date on which the
applicable Restricted Stock Units vest, in accordance with the terms and
conditions of this Agreement. After any Restricted Stock Units vest pursuant to
Section 3 or 4 hereof, and the Company receives a written request from you to
issue the shares covered by such Restricted Stock Units, the Company shall
promptly cause to be issued in your name one share of Common Stock for each
vested Restricted Stock Unit. Following payment of the applicable withholding
taxes pursuant to Section 8 hereof, the Company shall promptly cause the shares
of Common Stock (less any shares withheld to pay taxes) to be delivered, either
by book-entry registration or in the form of a certificate or certificates,
registered in your name or in the names of your legal representatives,
beneficiaries or heirs, as the case may be; provided, however, that any
distribution to any “specified employee” (as determined in accordance with
Section 409A of the Code) on account of a separation from service shall be made
as soon as practicable after the first day of the calendar month which occurs
six calendar months after such separation from service, but in no event later
than the 15th day of the third month following the calendar year in which the
end of such six-month period occurs. The Company will not deliver any fractional
share of Common Stock but will pay, in lieu thereof, the Fair Market Value of
such fractional share of Common Stock.

7. Adjustments.

In the event of any stock split, reverse stock split, recapitalization,
combination or reclassification of stock, stock dividend, spin-off, or similar
change to the capital structure of the Company, proportionate adjustments shall
be made to the number and type of shares subject to the Restricted Stock Units.
The specific adjustments shall be determined by the Board in its sole and
absolute discretion. Unless the Board specifies otherwise, any securities
issuable as a result of any such adjustment shall be rounded to the next lower
whole security.

 

2



--------------------------------------------------------------------------------

8. Taxes.

You acknowledge that you will consult with your personal tax advisor regarding
the income tax consequences of the grant of the Restricted Stock Units, the
vesting of the Restricted Stock Units and the receipt of shares of Common Stock,
and any other matters related to this Agreement. In order to comply with all
applicable federal, state, local or foreign income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are your sole and absolute responsibility, are withheld or
collected from you.

9. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. Terms used herein which are defined in the Plan shall have the
respective meanings given to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee administering the Plan, and such determination shall
be final, conclusive and binding upon all parties in interest.

(b) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate of the Company. In addition, the Company or an Affiliate of the
Company may at any time dismiss you from employment, free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.

(c) Reservation of Shares. The Company shall at all times prior to the vesting
of the Restricted Stock Units reserve and keep available such number of shares
of Common Stock as will be sufficient to satisfy the requirements of this
Agreement.

(d) Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

(e) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(f) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of this Agreement.

(g) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

Secure Computing Corporation

Employee Equity Programs Manager

2340 Energy Park Drive

Saint Paul, MN 55108

 

3



--------------------------------------------------------------------------------

(h) Acknowledgment. This Award of Restricted Stock Units shall not be effective
until you agree to the terms and conditions of this Agreement and the Plan, and
acknowledge receipt of a copy of the Prospectus relating to the Plan, by
accepting this Award in writing or electronically as specified by the Company or
its agent in the Electronic Notice and On-Line Award Acceptance.

 

4